Citation Nr: 1324756	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  10-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an autoimmune disorder, claimed as lupus. 

2.  Entitlement to service connection for ovarian cysts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to October 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The issue of entitlement to service connection for a disorder manifested by ovarian cysts is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence indicates that the Veteran's current autoimmune disorder, claimed as lupus and diagnosed as Sjogren's syndrome, was incurred during military service.


CONCLUSION OF LAW

The criteria for establishing service connection for an autoimmune disorder (diagnosed as Sjogren's syndrome) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that she has a current autoimmune which began during service.  She reports having problems with joint pain in 2004 prior to her second deployment.  Board Hearing Tr. at 6.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records, including a September 2007 VA progress note indicate the Veteran was seen for evaluation of multiple musculoskeletal complaints.  She reported she was in good state of health until about year ago at which time she had the onset of pain syndrome.  She complained of discomfort in the metatarsophalangeal (MTP) joints and both feel like they are swollen.  The diagnosis was possible inflammatory arthritis by history.  

Post-service VA treatment records indicate that in December 2007, two months after separation from active service, the assessment included positive antinuclear antibody test (ANA), dry mouth, dry eyes, and synovitis suggestive of Sjogren's syndrome.  A diagnosis of Sjogren's syndrome was confirmed in December 2008.  The post-service treatment records have included other possible diagnoses to describe the Veteran's disorder to include fibromyalgia and neonatal lupus; however, the prevailing diagnosis seems to be Sjogren's syndrome.  

In light of the evidence that the Veteran had complaints of joint pain in service, she was diagnosed with suggestive Sjogren's syndrome only months after separation from service on the same symptoms, and the lack of a medical opinion of record suggesting otherwise, the Board concludes that the evidence weighs in favor that the Veteran's Sjogren's was incurred in-service.  Therefore, the benefit-of-the-doubt will be conferred in her favor and her claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2012); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an autoimmune disorder, diagnosed as Sjogren's syndrome, is granted.


REMAND

Regarding the Veteran's service connection claim for ovarian cysts, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records include an October 2003 CT report which included a diagnosis of possible ovarian cyst.  Post service treatment records include treatment for ovarian cysts.  Though a July 2008 private radiology report noted no dominant ovarian cyst, an October 2008 VA echogram showed bilateral ovarian cysts.  The Veteran claims that her ovarian cysts is a chronic disorder incurred during active service. 

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection claim for ovarian cysts, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  The Board finds that a medical examination and opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2012).

The Board notes that the most recent VA medical records in the claim files are from March 2010.  In a March 2011 hearing, the Veteran reported she had been receiving outpatient care at the San Diego VA Medical Center.  The Board does not have access to the more recent VA treatment records.  To the extent that such records relate to treatment for her claimed disorders, they may contain evidence supportive of the Veteran's claim.  Therefore, the RO/AMC should attempt to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain the names and addresses of all medical care providers (both VA and private) who treated the Veteran for her claimed disability since March 2010.

After securing any necessary release(s), the RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's claimed disabilities.

2.  The Veteran should be scheduled for a VA examination to determine the etiology of her claimed chronic ovarian cyst disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a chronic gynecological disability manifested by ovarian cysts, and if so, whether it is at least as likely as not (50 percent probability or greater) that the chronic disorder is related to the Veteran's service, to include a diagnosis of possible ovarian cyst in service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


